Judgment, Supreme Court, New York County (Stanley Sklar, J.), entered on January 25, 1990, which granted petitioner’s motion to confirm an arbitration award, dated March 2, 1989, and which denied respondent’s cross motion seeking to vacate the arbitration award, unanimously affirmed, with costs.
Petitioner, an accountant, seeks to confirm an arbitrator’s award in his favor in the sum of $15,336.17, representing 30% of the gross billings collected by the respondent, a former member of petitioner’s accounting practice. Respondent cross-moved to vacate the award and dismiss the petition on the grounds of the alleged irrationality of the award, the untimeliness of the award, and lack of jurisdiction.
Upon review of the record, we find that the IAS court did not err in determining that the arbitrator’s award, which implicitly determined that the respondent had retained a former client of the petitioner, the Romaine Pierson Group, and that the respondent was therefore liable to the petitioner under the parties’ agreement, had a rational basis. Once authorized to resolve a dispute, arbitrators may interpret the contract provisions as they see fit, with the scope of their discretion expansive, and will be considered to have exceeded their authority only if they give a completely irrational construction to the provisions in dispute. (Matter of Silverman [Benmor Coats], 61 NY2d 299, 308.)
Equally devoid of merit is the respondent’s contention that the arbitrator exceeded his power by rendering an untimely award, one day beyond the time within which to do so had expired. Respondent failed to preserve his objection thereto pursuant to CPLR 7507 by notifying the arbitrator, in writing, "prior to the delivery” of the award.
Finally, contrary to respondent’s assertions, we find that the IAS court properly determined that personal jurisdiction had been obtained over the respondent in accordance with CPLR 308 (2). Concur—Murphy, P. J., Kupferman, Sullivan, Wallach and Rubin, JJ.